       Case 1:13-md-02481-PAE Document 1327 Filed 03/16/21 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


                                                 x
In re ALUMINUM WAREHOUSING                       :   Civil Action No. 1:13-md-02481-PAE
ANTITRUST LITIGATION                             :
                                                 :   JOINT STIPULATION AND ORDER
                                                 :   REGARDING DISMISSAL OF CERTAIN
This Document Relates To:                        :   CLAIMS WITH PREJUDICE
                                                 :
In re Aluminum Warehousing Antitrust             :
Litigation (First Level Purchaser Plaintiffs),   :
Case No. 1:14-cv-03116-PAE (S.D.N.Y.)            :
                                                 x
                                     _ 1327 Filed 03/16/21 Page 2 of 6
        Case 1:13-md-02481-PAE Document




        WHEREAS, on September 2, 2020, Defendants in the above-captioned action moved for

summary judgment against all claims asserted by the First-Level Purchaser Plaintiffs (“FLPs”) and

Individual Plaintiffs (“IPs”), with the sole exception of the claims of FLP Ampal Inc. (“Ampal”)

arising from its purchases of roughly 2,200 metric tons of aluminum from Glencore Ltd.

(“Glencore”) and Century Aluminum (“Century”). ECF Nos. 1286, 1287.

        WHEREAS, on February 17, 2021, this Court granted Defendants’ motion for summary

judgment and dismissed, for lack of antitrust standing, all claims brought by FLPs and IPs, except

for Ampal’s claims arising from its purchases of aluminum directly from Glencore and Century.

ECF No. 1320.

        WHEREAS, on March 3, 2021, FLPs represented in a joint letter to this Court that they did

not “wish to sit on the sidelines while issues that affect them are decided in the appeals court by

[IPs].” ECF No. 1323 at 1.

        WHEREAS, FLPs hereby withdraw and forever relinquish any contention that there is any

reason to treat Ampal’s claims arising from its purchases of aluminum from Century any

differently from claims based on purchases of aluminum from Rusal, Alcoa, Rio Tinto Alcan, or

any other smelter.

        NOW, THEREFORE, the undersigned parties, through their attorneys, stipulate and agree

to the following:

        1.    Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Ampal’s

claims arising from its purchases of aluminum from Glencore are dismissed with prejudice, with

each party to bear its own costs, including any attorney’s fees and other expenses related to this

litigation.
        Case 1:13-md-02481-PAE Document 1327 Filed 03/16/21 Page 3 of 6




       2.      Ampal’s claims arising from its purchases of aluminum from Century are dismissed

for the reasons set forth in the Court’s February 17, 2021 order.

       IT IS SO STIPULATED.

 DATED: March 15, 2021                        Respectfully submitted,

                                              ROBBINS GELLER RUDMAN
                                               & DOWD LLP
                                              PATRICK J. COUGHLIN
                                              DAVID W. MITCHELL
                                              BRIAN O. O’MARA
                                              STEVEN M. JODLOWSKI
                                              CARMEN A. MEDICI
                                              ARTHUR L. SHINGLER III
                                              LONNIE A. BROWNE


                                                            s/ Patrick J. Coughlin
                                                          PATRICK J. COUGHLIN

                                              655 West Broadway, Suite 1900
                                              San Diego, CA 92101
                                              Telephone: 619/231-1058
                                              619/231-7423 (fax)

                                              ROBBINS GELLER RUDMAN
                                                & DOWD LLP
                                              SAMUEL H. RUDMAN
                                              ROBERT M. ROTHMAN
                                              58 South Service Road, Suite 200
                                              Melville, NY 11747
                                              Telephone: 631/367-7100
                                              631/367-1173 (fax)

                                              ROBBINS GELLER RUDMAN
                                                & DOWD LLP
                                              MARK DEARMAN
                                              120 East Palmetto Park Road, Suite 500
                                              Boca Raton, FL 33432
                                              Telephone: 561/750-3000
                                              561/750-3364 (fax)
     Case 1:13-md-02481-PAE Document 1327 Filed 03/16/21 Page 4 of 6




                                 NUSSBAUM LAW GROUP, P.C.
                                 LINDA P. NUSSBAUM
                                 SUSAN R. SCHWAIGER
                                 1211 Avenue of the Americas, 40th Floor
                                 New York, NY 10036
                                 Telephone: 212/702-7053
                                 212/681-0300 (fax)

                                 LOVELL STEWART HALEBIAN
                                   JACOBSON LLP
                                 CHRISTOPHER LOVELL
                                 500 Fifth Avenue, Suite 2440
                                 New York, NY 10110
                                 Telephone: 212/608-1900
                                 212/719-4677 (fax)

                                 Interim Co-Lead Counsel for First Level Purchaser
                                 Plaintiffs and the Proposed First Level Purchaser
                                 Class

DATED: March 15, 2021            COVINGTON & BURLING LLP
                                 ROBERT D. WICK
                                 HENRY LIU
                                 JOHN S. PLAYFORTH


                                       s/ Robert D. Wick (with permission)
                                               ROBERT D. WICK

                                 One CityCenter
                                 850 Tenth Street, N.W.
                                 Washington, D.C. 20001
                                 Telephone: 202/662-6000
                                 202/662-6291

                                 Attorneys for Defendants Henry Bath LLC, JP
                                 Morgan Securities plc, and JPMorgan Chase
                                 Bank, N.A.
     Case 1:13-md-02481-PAE Document 1327 Filed 03/16/21 Page 5 of 6




DATED: March 15, 2021            SULLIVAN & CROMWELL LLP
                                 RICHARD C. PEPPERMAN II
                                 SUHANA S. HAN
                                 WILLIAM H. WAGENER


                                   s/ Richard C. Pepperman II (with permission)
                                          RICHARD C. PEPPERMAN II

                                 125 Broad Street
                                 New York, New York 10004-2498
                                 Telephone: 212/558-4000
                                 212/558-3588 (fax)

                                 Attorneys for Defendants Goldman Sachs & Co.
                                 LLC, J. Aron & Company, Goldman Sachs
                                 International, Mitsi Holdings LLC and Metro
                                 International Trade Services LLC

DATED: March 15, 2021            SKADDEN, ARPS, SLATE, MEAGHER
                                  & FLOM LLP
                                 BORIS BERSHTEYN
                                 JULIA K. YORK


                                       s/ Boris Bershteyn (with permission)
                                              BORIS BERSHTEYN

                                 One Manhattan West
                                 New York, New York 10001
                                 Telephone: 212/735-3000
                                 212/735-2000 (fax)

                                 Attorneys for Defendant Access World (USA)
                                 LLC (f/k/a Pacorini Metals USA, LLC)

DATED: March 15, 2021            CURTIS, MALLET-PREVOST, COLT
                                  & MOSLE LLP
                                 ELIOT LAUER
                                 JACQUES SEMMELMAN


                                         s/ Eliot Lauer (with permission)
                                                  ELIOT LAUER
       Case 1:13-md-02481-PAE Document 1327 Filed 03/16/21 Page 6 of 6




                                            101 Park Avenue
                                            New York, New York 10178
                                            Telephone: 212/696-6000
                                            212/697-1559 (fax)

                                            Attorneys for Defendant Glencore Ltd., Glencore
                                            International AG, and Access World (Vlissingen)
                                            B.V.


                                        *      *       *

                                      ORDER

7KH&OHUNRI&RXUWLVUHVSHFWIXOO\GLUHFWHGWRFORVHFDVH&LYDQGHQWHUMXGJPHQWLQIDYRU
RIWKHGHIHQGDQWVLQWKDWFDVH


                                 IT IS SO ORDERED.

DATED: _________________________
       0DUFK                               
                                            ____________________________________
                                            THE HONORABLE PAUL A. ENGELMAYER
                                            UNITED STATES DISTRICT JUDGE
